REID, Judge.
This is a companion suit to the case of State of Louisiana, through the Department of Highways v. Bourgeois, La.App., 205 So.2d 613. Plaintiff deposited the sum of $676.77 in the Registry of the Court as just and accurate compensation for property taken, with no award for severance damages.
The Trial Judge in his written reasons for judgment in this case found as follows:
“This proceeding parallels the Bourgeois case in every way, viz: (1) the properties are situated in the same area, and are adjoining properties; (2) both defendants are in the cattle business; and (3) both properties were cut in two by the taking, with the result that both defendants were put to some expense in providing facilities for the feeding and watering of their cattle after the taking. Consequently, we adopt our findings in the Bourgeois case as relevant and applicable to the facts in this case.
The property taken consists of a parcel of ground measuring a width of 80.05 feet on its northern line, 280.51 feet on its eastern line, 30.21 feet on its southern line and 283.47 feet on its western line, and comprising an area of 22,559 square feet.
On the basis of the valuation of ten cents ($.10) per square foot fixed for the adjoining property in the Bourgeois case, we fix the value for the property taken in this case as $2,255.90.”
For the reasons handed down in the case of State of Louisiana through the Department of Highways vs. Joseph N. Bourgeois No. 7202 we disallow the award for the severance damages.
For these reasons it is ordered that the judgment rendered herein be reversed insofar as the award for the sum of $1100.00 severance' and amended by reducing the judgment of the Trial Court by the sum of $1100.00, making the total award herein $2255.90 less $676.70 deposited in the Registry of the Court.
It is further ordered that the plaintiff pay all costs of Court, including the Court of Appeal.
Reversed in part, amended and affirmed.